Citation Nr: 0112580	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  95-14 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to the assignment of a higher initial 
disability rating for a right ankle disability, rated as 10 
percent disabling from June 1, 1994.

2.  Entitlement to the assignment of a higher initial 
disability rating for tinea pedis, rated as noncompensably 
disabling from June 1, 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran had active duty service from August 1971 to 
August 1973 and from June 1976 to May 1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision rendered in December 1994 by 
the St. Paul, Minnesota, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for a right ankle disability and tinea pedis, and 
assigned noncompensable disability ratings for each, 
effective from June 1, 1994.  A notice of disagreement (NOD) 
was received in February 1995, a statement of the case (SOC) 
was issued in March 1995, and a substantive appeal was 
received in November 1995.  (An appeal of a denial of service 
connection for right foot arthritis was resolved by a grant 
of service connection for bilateral foot arthritis in October 
1995.)

During the pendency of this appeal the RO rendered a December 
1999 rating decision that increased the veteran's rating for 
his right ankle disability to 10 percent effective June 1, 
1994.  Inasmuch as there is no indication that the veteran 
has withdrawn his appeal for a higher rating for a right 
ankle disability, and in light of the fact that he thereafter 
expressed dissatisfaction with this determination and that 
the maximum schedular evaluation has not been assigned, his 
appeal continues.  AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  The veteran's right ankle disability is productive of 
pain, tenderness, and restricted motion that equate to marked 
limitation of motion; ankylosis is not shown.

2.  The veteran's tinea pedis is productive of no more than 
periodic episodes of slight problems with a rash.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 20 percent disability rating 
for a service-connected right ankle disability have been met.  
38 U.S.C.A. §§ 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 
(2000).

2.  The schedular criteria for a compensable disability 
rating for service-connected tinea pedis have not been met.  
38 U.S.C.A. §§ 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7806 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides for notice and assistance to claimants 
under certain circumstances.  Where laws or regulations 
change after a claim has been filed or reopened and before 
the administrative or judicial process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After a review of the claims file, the Board finds that there 
has been compliance with the notice/assistance provisions of 
the Veterans Claims Assistance Act of 2000.  The record 
includes, but is not limited to, the following: service 
medical records (SMRs); VA examination reports, clinical 
records, and radiology reports; and the veteran's variously 
dated written statements.  The Board finds that the medical 
evidence addresses the issues on appeal and no additional 
evidence has been identified by the veteran. 

Further, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefits sought on 
appeal.  The Board concludes that the discussions in the 
rating decisions, statement of the case, and supplemental 
statements of the case, have informed the veteran and his 
representative of the information and evidence necessary to 
substantiate his claims, and has therefore satisfied the 
notification requirements.  The Board therefore finds that 
the record as it stands is adequate to allow for review of 
the veteran's claims and that no further action by the RO is 
necessary to meet the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Under the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The veteran contends that the severity of his service-
connected right ankle disability and tinea pedis is greater 
than the assigned disability ratings reflect.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which allows for ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In addition, the 
evaluation of the same disability under various diagnoses, 
and the evaluation of the same manifestations under different 
diagnoses, are to be avoided.  C.F.R. § 4.14.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Moreover, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  Since the veteran's 
appeal is from original awards, consideration must now be 
given to whether a higher rating is warranted for any period 
of time from the effective date of the award - a practice 
know as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional losses due to pain and weakness, 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

I.  Higher Rating for a Right Ankle Disability

A January 1994 VA podiatry consultation report does not show 
any complaints, diagnosis, or treatment concerning the right 
ankle.  

The relevant medical evidence includes a September 1994 VA 
orthopedic examination, which recounts the veteran's history 
of multiple right ankle sprains and degenerative joint 
disease.  Objectively, there was no deformity of the right 
ankle and it exhibited full range of motion.  The diagnoses 
included degenerative joint disease of the right ankle, with 
a history of multiple sprains.

A May 1995 VA podiatry examination report notes that the 
veteran explained he had been diagnosed with degenerative 
joint disease of the feet.  The right foot was observed to 
have a deformity of the right metatarsal phalangeal joint, 
which impaired the veteran's gait.  Right ankle dorsiflexion 
and ankle plantar flexion appeared normal.  The diagnosis was 
degenerative joint disease of the feet, especially of both 
first metatarsal phalangeal joints.  

A January 1997 VA orthopedic examination report shows the 
veteran's complaints of having trouble with his right ankle 
since 1979.  The ankle was not painful and range of motion 
and reflexes appeared intact.  The impression included a 
right ankle sprain.  A contemporaneous VA radiology report of 
the right ankle was normal.

A September 1999 VA orthopedic examination report indicates 
that the claims file was reviewed prior to examination, and 
that the examination was limited to the right ankle.  The 
veteran complained of right ankle pain, with flares on 
extended use.  Active range of motion was to 10 degrees of 
dorsiflexion and 30 degrees of flexion, while passive range 
of motion was to 15 degrees of dorsiflexion and 40 degrees of 
flexion.  The veteran complained that all movements were 
accompanied by pain and he was observed to walk with a limp 
favoring the right foot.  There was no swelling, crepitus, or 
varus or valgus angulation of the right ankle.  Pain was 
observed to limit functional ability and range of motion.  
Excess fatigability was noted by history, but there was no 
incoordination observed.  Contemporaneous VA X-ray reports 
were reviewed, which showed there was no evidence of 
fracture, dislocation, or arthritic changes; the impression 
was a normal right ankle.  The diagnoses were increased pain 
and stiffness by history with no radiological evidence of 
degenerative joint disease or traumatic injury.  

A February 2000 examination report recounts that the veteran 
complained of bilateral ankle pain.  The veteran stated that 
had been exercising by walking for 10 minutes, 3 times a day.  
Objectively, the veteran walked without a limp and required 
no assistive devices.  

A July 2000 VA orthopedic examination report refers to the 
veteran's history of right ankle sprains during service and 
of continued symptomatology thereafter.  Objectively, 
dorsiflexion of the right ankle was to 20 degrees, while 
plantar flexion was not attempted because of the pain 
encountered by the veteran when he attempted that maneuver 
due to pain at the medial aspect of the ankle, but 
particularly due to pain at the metatarsal phalangeal joint.  
The ankle was only slightly tender over the medial aspect of 
the right ankle.  The diagnosis was "[a]nkle sprain in 1976 
first episode with recurrences from then to today of 
recurrent ankle sprains, all treated conservatively, on a one 
to two-per-month basis; and subsequent development of 
probable degenerative joint disease in both ankles."   

An October 2000 VA addendum to the July 2000 VA examination 
report explained that the veteran exhibited various foot 
pathologies.  The tenderness along the foot and ankle was 
opined to be "probably compatible with neuropathy secondary 
to his cold injury." 

The Board has also considered the veteran's variously dated 
written statements, in which he contends that his service-
connected right ankle disability is more severe than the 
currently assigned 10 percent rating reflects.  Although 
earlier examinations did not disclose problems with 
limitation of motion on objective observation, it is clearer 
from more recently prepared evidence that the veteran 
experiences decreased mobility in the joint due to 
difficulties with pain.  His limitations have been described 
as being disabling to the point that he could not plantar 
flex the joint.  While it appears that such a problem is 
partly due to impairment of a metatarsal phalangeal joint, it 
is equally clear that he has pain at the medial aspect of the 
ankle which in turn affects the motion.  The veteran has also 
provided a detailed explanation of the problems he has with 
the ankle, particularly with extended use.  

Given the limitation of motion objectively shown, the VA 
examiner's indication that the veteran indeed experiences 
some ankle problems which affect function, and the veteran's 
detailed recitation of the difficulties he experiences, the 
Board finds that an increased (20 percent) rating is 
warranted under Diagnostic Code 5271.  38 C.F.R. § 4.7.  As 
noted above, the veteran has various foot problems, some of 
which might be difficult to distinguish from symptoms due 
solely to the service-connected right ankle disability.  
Nevertheless, the Board is persuaded that the veteran's 
functional losses due to the ankle disability are more akin 
to the difficulties contemplated by the rating for "marked" 
limitation of motion.  Id; Diagnostic Code 5271.  
Consequently, a higher (20 percent) rating is warranted.  
(The Board finds that, in light of the veteran's history, 
such a rating is warranted from June 1, 1994, despite the 
lack of abnormal findings noted on examinations conducted 
shortly after service.  Fenderson v. West, 12 Vet. App. 119 
(1999).)

The Board recognizes that the provisions of 38 C.F.R. § 4.68 
(2000) prohibit the award of compensation at a level higher 
than would be awarded for amputation for the affected 
extremity.  In this regard, the veteran has also been awarded 
a 20 percent rating for neuropathy due to frostbite of the 
right lower extremity, effective from January 12, 1998, and a 
10 percent rating for degenerative joint disease of the right 
foot from June 1, 1994, which combined with the 10 percent 
rating for the right ankle to result in a 40 percent rating 
for the right lower extremity.  See 38 C.F.R. § 4.25 (2000).  
Consequently, the award of the 20 percent rating in the 
instant decision may not result in a combined rating greater 
than 40 percent for the extremity, particularly not from 
January 12, 1998.  38 C.F.R. § 4.68, 4.71a, Diagnostic Code 
5165.  

As for whether a higher rating is warranted, the Board notes 
that at no time has ankylosis of the ankle been shown.  
38 C.F.R. § 4.71a, Diagnostic Code 5270 (2000) (ratings 
higher than 20 percent may be assigned for ankle disability, 
but only when ankylosis at a certain degree is shown).  

II.  Higher Rating for Tinea Pedis

The medical evidence includes a January 1994 podiatry 
consultation, which did not suggest any evidence of tinea 
pedis or other skin rash.  A September 1994 VA dermatology 
examination report, which includes a review of the veteran's 
medical history and recounts the veteran's complaints 
concerning periodic rashes and blisters that affect his feet.  
At the time of the examination the veteran explained that his 
condition was not active.  Physical examination of the feet 
revealed normal appearing skin over the feet and toes with 
the exception of moderate lateral toe web scale and 
maceration suggestive of tinea pedis.  The impression 
included probable tinea pedis involving the feet.  

A May 1995 VA examination of the feet made no reference to 
tinea pedis or other skin rash.  Similarly, VA orthopedic 
examination reports dated in January 1997 and September 1999, 
which also included examinations of the feet, did not mention 
the appearance of any tinea pedis or other skin rash.  

A February 2000 VA examination report made no mention of any 
complaints of tinea pedis.  The examiner observed no tinea 
pedis or other skin rash.  

A July 2000 VA dermatology examination report notes the 
veteran's complaints of suffering from tinea pedis since 
1979, which becomes bothersome in the hot weather.  The 
veteran explained that at the time of the examination he was 
not symptomatic.  Objectively, an examination of both feet 
and a general skin examination showed no obvious tinea, and 
there were no residual scars or rashes except for scrapes 
over the anterior tibia which were thought to probably relate 
to his work as a landscaper.  The diagnosis was tinea pedis, 
onset in 1979, with recurrences during hot weather as 
frequent as every two weeks.  A VA foot examination 
reiterated these findings.  

The veteran's tinea pedis is currently rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 7813-7806.  A noncompensable rating 
is assigned for slight, if any, exfoliation, exudation, or 
itching on a nonexposed surface or small area; a 10 percent 
rating is assigned for exfoliation, exudation or itching, if 
involving an exposed surface or extensive area; and a 30 
percent disability rating is assigned for exudation or 
itching constant, extensive lesions, or marked disfigurement.  
Diagnostic Code 7806.

Upon review of the evidence of record and the applicable 
criteria, the Board finds that the assignment of a 
compensable disability rating for service-connected tinea 
pedis is not warranted.  The post-service medical records 
fail to demonstrate that the veteran suffers from any 
significant symptoms of tinea pedis.  Although the veteran's 
tinea pedis is periodically symptomatic, there has been no 
indication that he experiences problems that warrant the 
assignment of a compensable rating.  There has been no 
allegation or clinical indication that the tinea involves an 
exposed or extensive area even when symptomatic.  Moreover, 
it is clear that his problem has not been a constant one, or 
one that has caused any residual disfigurement.  Apparently, 
he has been examined for compensation purposes only at times 
when the tinea is asymptomatic, but it appears equally clear 
that he has not required treatment.  Indeed, when seen by VA 
in July 2000, the veteran indicated that he had not used any 
preventative measures, suggesting that his symptoms have been 
no more than slight as contemplated by the noncompensable 
rating.  As such, the preponderance of the evidence is 
against the veteran's claim for a compensable disability 
rating for tinea pedis.  This is so throughout the period 
beginning from the award of service connection.  Fenderson, 
supra.

III. Conclusion

In conclusion, although the veteran has described his 
problems with his right ankle and tinea pedis as being so bad 
that higher ratings are warranted, schedular ratings higher 
than 20 percent for the ankle and 0 percent for tinea are not 
assignable for the reasons set forth above.  Moreover, the 
evidence does not show an exceptional or unusual disability 
picture as would render impractical the application of the 
regular schedular rating standards.  See 38 C.F.R. § 3.321 
(2000).  The current evidence of record does not demonstrate 
that either disability has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that service-connected disability 
can have an adverse effect on employment, but it bears 
emphasis that the schedular rating criteria are designed to 
take such factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (1998).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of either rating issue to the VA Central Office 
for consideration of an extraschedular evaluation is not 
warranted.  


ORDER

A rating of 20 percent for service-connected ankle disability 
is warranted from June 1, 1994, subject to the laws and 
regulations governing the award of monetary benefits, 
including the rules of 38 C.F.R. § 4.68.  

A higher rating for tinea pedis is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

